          Case 4:21-cv-00042-KGB Document 3 Filed 01/27/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

ANTHONY MCBRIDE                                                                      PLAINTIFF
#62716

v.                               Case No. 4:21-cv-00042-KGB

DOE                                                                                DEFENDANT

                                             ORDER

       Plaintiff Anthony McBride, who is currently an inmate at the Pulaski County Detention

Facility, filed a pro se complaint, pursuant to 42 U.S.C. § 1983, naming as the defendant an

unidentified Phillips 66 store owner (Dkt. No. 2). Before the Court is Mr. McBride’s motion for

leave to proceed in forma pauperis (Dkt. No. 1).

       Pursuant to the Prison Litigation Reform Act, Mr. McBride is required to submit a

certificate and a calculation sheet prepared and signed by an authorized official of the

incarcerating facility, which reflects the deposits and monthly balances in Mr. McBride’s trust

account at the facility during the six-month period immediately preceding the filing of the

complaint. See 28 U.S.C. § 1915(a)(2). Mr. McBride submitted a certificate and a calculation

sheet; however, neither of these forms is signed by an authorized official of the Pulaski County

Detention Facility (Dkt. No. 1, at 3-4). Rather, Mr. McBride signed both forms. Accordingly,

Mr. McBride’s motion to proceed in forma pauperis is denied without prejudice, subject to

refiling (Dkt. No. 1).

       Within 30 days of the entry of this Order, Mr. McBride must either: (1) pay the $402

filing fee in full; or (2) file a properly completed application to proceed in forma pauperis—

including a complete affidavit—for the Court’s review and consideration. If Mr. McBride does

not pay the filing fee or submit a properly completed in forma pauperis application within 30 days,
          Case 4:21-cv-00042-KGB Document 3 Filed 01/27/21 Page 2 of 2




this action will be dismissed without prejudice. Local Rule 5.5(c)(2) of the Eastern and Western

Districts of Arkansas (“If any communication from the Court to a pro se plaintiff is not responded

to within thirty (30) days, the case may be dismissed without prejudice.”).

       The Clerk of the Court is directed to send Mr. McBride a blank application to proceed in

forma pauperis, including certificate and calculation sheet.

       So ordered this 27th of January, 2021.



                                                           ___________________________
                                                           Kristine G. Baker
                                                           United States District Judge




                                                 2
